Citation Nr: 1142580	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-09 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss is related to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, this law does not preclude the Board from adjudicating the issue involving the Veteran's claim for service connection for bilateral hearing loss as the Board is taking action favorable to the Veteran by granting service connection for this disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  38 C.F.R. §§ 3.303, 3.307 (2011); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic disorders, including sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records include a May 1967 service enlistment examination report.  An audiological examination was conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
 0 (10)
0 (10)
N/A
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
N/A
0 (5)

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

In an April 1970 service separation medical examination, the Veteran denied experiencing, or ever having experienced, hearing loss.  An audiological examination was conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
 10
10
N/A
20
LEFT
10
10
10
N/A
15

After separation from military service, the Veteran was afforded a VA audiological examination in November 2007, at which time puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
 10
20
65
70
LEFT
10
15
10
25
55

Using the Maryland CNC word list, speech recognition was 98 percent in the right ear and 98 percent in the left ear.  Accordingly, a bilateral hearing loss disability is currently shown for VA purposes.  38 C.F.R. § 3.385.  The Veteran reported his military noise exposure as power generators, artillery fire, mortar fire, helicopter noise, and close proximity to flight lines and reported his post-service noise exposure as using lawn mowers.  In correspondence dated in October 2007, the Veteran stated that he had experienced hearing loss since sustaining acoustic trauma in service.  However, the examiner opined that it was not as least as likely as not that the Veteran's hearing loss was partially due to military hazardous noise exposure and/or acoustic trauma.  The examiner explained that the Veteran's bilateral calibrated audiometrics in his May 1967 and April 1970 service examinations upon enlistment and separation, respectively, were within normal limits.  In a March 2008 addendum to the November 2007 examination report, the examiner explained that there is no scientific basis for delayed onset noise-induced hearing loss.

Nevertheless, the Board finds that the Veteran's currently diagnosed bilateral hearing loss is related to his military service.  The medical evidence of record shows that the Veteran has current diagnoses of bilateral hearing loss.  While there is no medical evidence of a hearing loss disability during the Veteran's period of military service, the objective medical evidence does not contradict the Veteran's assertion of having diminished hearing at the end of his tour of service, as his audiometric testing scores on separation examination demonstrate a loss of hearing acuity in both ears in the 4000 Hertz frequency as compared to his audiometric scores upon admission into service.  

The Veteran's service personnel records show that he served as a radar weapons repairman for approximately one year in the Republic of Vietnam.  The Veteran's exposure to acoustic trauma during his military service has been established, as entitlement to service connection for tinnitus due to military noise levels has been granted.  

The Veteran has stated that he experienced hearing loss since his exposure to noise during his period of active duty.  The Board finds that the Veteran's statements are competent to show that he experienced hearing loss during military service and after separation from military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability"); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the [Court of Appeals for Veterans Claims]").

In addition, the Board finds that the Veteran's statements about his history of hearing loss are credible.  While there is no medical evidence that substantiates the Veteran's reports of hearing loss symptoms prior to 2007, there is also no evidence that contradicts his claims.  The Veteran's post service exposure included only using a lawn mower.  Without contradictory evidence, the Board will not presume the Veteran's statements to be incredible.  Accordingly, the Veteran's statements are both competent and credible evidence that his symptoms began during military service and that he had a continuity of symptomatology to the present day.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (holding that, under certain circumstances, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.)

Therefore, when the evidence discussed above is considered in the context of the Veteran's established history of exposure to acoustic trauma in service, and his credible testimony of having chronicity of bilateral hearing loss symptoms ever since service up to the present time, the Board finds that it weighs heavily in favor of the Veteran's claim.  Evidence that is expressly against the Veteran's claim consists of only of the rather cursorily written November 2007 VA audiological examination report and the March 2008 addendum to that report, both authored by the same examiner, finding that his bilateral hearing loss was not related to his military service because the Veteran had normal hearing upon his separation examination.  The Board finds that these opinions are flawed because they do not address the significance of the bilateral increase in puretone thresholds at the 4000 Hertz frequency noted on separation as compared to the entrance examination audiology test scores.  

In view of the foregoing discussion, the Board finds that the evidence is at least in equipoise regarding the question of whether the current bilateral hearing loss had its onset in service, if not tipped more in favor of finding that this disability began in the military.  Therefore, resolving any doubt in the Veteran's favor, the Board concludes that the facts of the case support a grant of service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


